Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 3, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  149222                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  JOSE A. RODRIGUEZ,                                                                                                  Justices
             Plaintiff-Appellee,
  v                                                                 SC: 149222
                                                                    COA: 312187
                                                                    Wayne CC: 09-028366-NO
  FEDEX FREIGHT EAST, INC., RODNEY
  ADKINSON, LAURA BRODEUR,
  MATTHEW DISBROW, WILLIAM D.
  SARGENT, and HONIGMAN MILLER
  SCHWARTZ and COHN, LLP,
            Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 25, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall submit supplemental briefs within 42 days of the date of this order
  addressing the relevance to this case, if any, of this Court’s decision in Daoud v De Leau,
  455 Mich. 181 (1997). The parties should not submit mere restatements of their
  application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 3, 2014
           d0930
                                                                               Clerk